     Case 2:19-cv-00518-KJM-EFB Document 23 Filed 09/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    PETER JON ELLIS,                                  No. 2:19-cv-0518-KJM-EFB P
12                       Plaintiff,
13           v.                                         ORDER
14    COUNTY OF EL DORADO, et al.,
15                       Defendants.
16

17          Plaintiff is a county jail inmate proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. On December 2, 2019, the court granted plaintiff’s request for leave to proceed in

19   forma pauperis, obligating him to pay the filing fee in full through monthly payments. ECF No.

20   11; 28 U.S.C. § 1915(b)(1). On September 17, 2020, plaintiff requested that the court dismiss his

21   case and to “withdraw [his] application to proceed in forma pauperis . . . .” ECF Nos. 21 & 22.

22   The court construes plaintiff’s request to voluntarily dismiss his case as conditioned upon a

23   refund of the filing fee. So construed, plaintiff’s requests must be denied.

24          If plaintiff no longer wishes to pursue this action, he may voluntarily dismiss it without

25   prejudice by filing a notice of dismissal in accordance with Rule 41(a)(1)(A) of the Federal Rules

26   of Civil Procedure. Even if plaintiff chooses to voluntarily dismiss this action, he remains

27   obligated to pay the entire filing fee “in increments,” Williams v. Paramo, 775 F.3d 1182, 1185

28   (9th Cir. 2015); see also 28 U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d 844, 847
                                                       1
     Case 2:19-cv-00518-KJM-EFB Document 23 Filed 09/21/20 Page 2 of 2

 1   (9th Cir. 2002) (“Under the PLRA, all prisoners who file IFP civil actions must pay the full
 2   amount of the filing fee.”).
 3          Accordingly, IT IS HEREBY ORDERED that plaintiff’s September 17, 2020 requests
 4   (ECF Nos. 21 & 22) are DENIED. If plaintiff no longer wishes to pursue this action, he may
 5   voluntarily dismiss it without prejudice by filing a notice of dismissal in accordance with Rule
 6   41(a)(1)(A) of the Federal Rules of Civil Procedure.
 7   DATED: September 21, 2020.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
